Mr. Robert Walker Route 3, Box 31C Vilonia, Arkansas 72113
Dear Mr. Walker:
This is in response to your request, received by this office on June 7, 1989, for certification of the following proposed popular name and ballot title:
(Popular Name)
STATE LOTTERY, BINGO, AND GOVERNING COMMISSION AMENDMENT
(Ballot Title)
Am [An] Amendment to Article 19, Section 14 of the Arkansas constitution of 1874; to authorize a state lottery and legalize bingo; to form the State Lottery Commission which shall develop, implement and operate the lottery; to promote and ensure security, honesty, fairness and integrity in the operation and administration of the lottery; to provide net revenues to benefit public education (including higher education); to develop a mechanism to grant or reject requests to operate bingo in the State of Arkansas.
The Attorney General is required pursuant to A.C.A. 7-9-107 to approve and certify the popular name and ballot title of all proposed initiative or referendum acts or amendments before the petitions are circulated for signature.  The law provides that the Attorney General may substitute and certify a more suitable and correct popular name and ballot title, or if the proposed popular name and ballot title are sufficiently misleading, the entire petition may be rejected.
The purpose of my review and certification is to ensure that the ballot title and popular name honestly, intelligently and fairly set forth the purpose of a proposed act or amendment.  Arkansas Women's Political Caucus v. Riviere, 283 Ark. 463, 466, 677 S.W.2d 846
(1984); Becker v. Riviere, 277 Ark. 252, 254, 641 S.W.2d 2
(1982).  Section 7-9-107 neither requires nor authorizes this office to make any legal determinations concerning the merits of the act or amendment or the likelihood that the act or amendment will accomplish its stated objectives.  Consequently, this review has been limited to determining whether the proposed popular name and ballot title accurately and impartially summarize the provisions of your proposed amendment.
It has been stated that a popular name is simply a legislative device which is useful for voters to discuss a measure prior to an election.  Arkansas Women's Political Caucus v. Riviere, et al., supra, citing Pafford v. Hall, 217 Ark. 734, 233 S.W.2d 72 (1950); and that it need not contain detailed information or include exceptions which might be required of a ballot title. Chancey v. Bryant, 259 Ark. 294, 532 S.W.2d 741 (1976), citing Pafford v. Hall, supra.  However, it is also well-established that the popular name must not be misleading or give partisan coloring to the merit of a proposal. Moore v. Hall, 229 Ark. 411, 316 S.W.2d 207
(1958).  It should be further noted that the popular name is to be considered along with the ballot title in determining its sufficiency.  Id.
A ballot title must include an impartial summary of the proposed act which will given the voter a fair understanding of the issues presented.  Hoban v. Hall, 229 Ark. 416, 417, 316 S.W.2d 185
(1958); Becker v. Riviere, 270 Ark. 219, 223, 226, 604 S.W.2d 555
(1980).
Applying these precepts to the measure submitted, it must be concluded that the proposed popular name, "State Lottery, Bingo and Governing Commission Amendment," would more accurately reflect the substance of the amendment if the proposed Commission were referred to by its correct proposed name.  The proposed popular name is therefore disapproved and the following is hereby substituted:
       "STATE LOTTERY, BINGO, AND STATE LOTTERY COMMISSION AMENDMENT"
Additionally, the proposed ballot title contains inappropriate partisan language.  The phrase "to promote and ensure security, honesty, fairness and integrity in the operation and administration of the lottery" gives partisan coloring to the merit of the proposal.  The proposed ballot title is thus also disapproved and the following is hereby substituted:
  An Amendment to Article 19, Section 14 of the Arkansas Constitution of 1874; to authorize a state lottery and legalize bingo; to form the State Lottery Commission which shall develop, implement, and operate the lottery, to provide net revenues to benefit public education (including higher education); to develop a mechanism to grant or reject requests to operate bingo in the State of Arkansas."
Pursuant to A.C.A. 7-9-108, instructions to canvassers and signers are enclosed herewith.
INSTRUCTIONS TO CANVASSERS AND SIGNERS
1. Amendment No. 7 to the Arkansas Constitution gives to the people of the State of Arkansas the power to propose legislation or constitutional amendments by initiative petition, and to order the referendum against any general act or any item of an appropriation bill, or measure passed by the General Assembly. The petition must be signed by eight percent (8%) of the legal voters in the case of proposed legislation, ten percent (10%) in the case or proposed constitutional amendments, and six percent (6%) in the case of a referendum.  The proposed legislation or constitutional amendment must be submitted to the legal voters of the State at a regular election; referendum petitions may be referred to the people at special elections when fifteen percent (15%) of the legal voters petition for such special election.  Any measure submitted to the people shall take effect and become a law when approved by a majority of the votes cast upon such measure.
2. Only legal voters may sign.  Names, residences, post offices, and voting precincts must be given.  This petition should contain only the signatures of voters residing in a single county.
3. All signatures must be affixed by the signers in their own handwriting in the presence of the persons circulating the petition.
4. The signatures should be made with ink or indelible pencil.
5. Do not paste additional sheets to this petition but place as many names as possible on the petition.
6. To sign any name other than your own or knowingly to sign your name when you are not legally entitled to sign it, or knowingly and falsely to misrepresent the purpose and effect of this petition for the purpose of causing anyone to sign it shall constitute a misdemeanor and subject the offender to a fine of not less than $50.00 nor more than $1,000.00 for each violation.
The Attorney General is by law required to certify the sufficiency of the popular name and ballot title of all initiative or referendum petitions. This certification does not necessarily indicate the approval or disapproval of the contents thereof.